Citation Nr: 0314311	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  94-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for gastritis and 
duodenitis (history of peptic ulcer disease), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1993 and December 1999 rating 
decisions of the Regional Office (RO).  By the rating action 
dated in December 1993, the RO, in pertinent part, denied the 
veteran's claim for an increased (compensable) rating for his 
service-connected gunshot wound of the left thigh.  During 
the pendency of the appeal, by rating action in August 1997, 
the RO increased the evaluation assigned for the residuals of 
the gunshot wound of the left thigh to 10 percent, effective 
May 1993.  By rating decision dated in October 1997, the 
evaluation for this disability was again increased to 30 
percent, effective May 1993.  

In addition, the October 1997 rating action granted service 
connection for duodenitis and gastritis with history of 
peptic ulcer, and assigned a 10 percent evaluation, effective 
January 1997.  The veteran provided notice of disagreement 
with that determination in June 1998.  A statement of the 
case was issued in July 1998.  An appeal was not completed 
within 60 days of issuance of the statement of the case, nor 
within one year of the notice of the October 1997 rating 
decision.  By rating action dated in January 1999, the RO 
increased the evaluation for gastritis and duodenitis, with 
history of peptic ulcer, from 10 percent to 20 percent, 
effective April 1998.  A statement was received in July 1999 
from the veteran in which he indicated that he was filing a 
claim for an increased rating for his stomach condition.  
This statement cannot be construed as a notice of 
disagreement with the January 1999 rating action as it does 
not express disagreement therewith.  Rather, the Board 
construes this as a claim for an increased rating for 
gastritis.  By rating action in December 1999, the RO 
confirmed and continued the 20 percent rating for the 
service-connected gastrointestinal disability.  A notice of 
disagreement therewith was received in April 2000, and a 
statement of the case was issued in April 2000.  Statements 
received in June 2000 may be reasonably construed as a timely 
substantive appeal.

In a statement dated in June 1998, the veteran withdrew his 
appeals for service connection for foot and back 
disabilities.  In October 1998, the veteran provided evidence 
in support of claims involving back and foot disorders.  A 
January 1999 rating decision found no new and material 
evidence had been received to reopen the claim for service 
connection for a back disability.  However, the RO has not 
adjudicated the claim of whether new and material evidence 
has been received to reopen a claim for service connection 
for a foot disability.  In June 2000, the veteran again 
sought to reopen a claim for service connection for a right 
foot disability.  The matter is referred to the RO for 
appropriate action.

The record shows that the veteran was scheduled to testify 
before a Veterans Law Judge at the RO in May 1996.  Prior to 
the hearing, however, the veteran indicated that he would be 
satisfied with a hearing before a hearing officer at the RO.  
He failed to report for a hearing scheduled at the RO in 
November 2000.

In statements received in June 2000, the veteran appeared to 
raise the issues of entitlement to an increased rating for 
tinnitus, and entitlement to service connection for color 
vision problems.  These matters are referred to the RO for 
appropriate action.  

In a statement dated in February 2001, the veteran appears to 
seek to reopen a claim of entitlement to service connection 
for a deformed right little finger pursuant to 38 U.S.C.A. 
§ 1151 (West 2002).  This matter is also referred to the RO 
for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in April 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Further, a review of the record reflects additional evidence 
was received into the record in November 2001.  The RO has 
not readjudicated the issues on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  Further, in Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  Thereafter, if any benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and afford the veteran and his 
representative the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


